Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Heyl (DE1157767), or, in the alternative, under 35 U.S.C. 103 as obvious over Heyl (DE1157767) in view of Francis (US-20180333898), using the applicant provided original document and translation.
Regarding claim 1, Heyl teaches:
An apparatus (Fig. 1) for manufacturing at least one cutting-edge structure, this is an intended use limitation for an apparatus, which does not add patentability, and only requires the invention of being capable of performing such a task, comprising: 
a first part (Fig. 1, #46) and a second part (Fig. 1, #10) and a naturally derived material, the material used by an apparatus does not affect the patentability of the claim.

It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Note: In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.

Alternatively, regarding claim 1, Heyl teaches:
An apparatus (Fig. 1) for manufacturing at least one cutting-edge structure, this is an intended use limitation for an apparatus, which does not add patentability, and only requires the invention of being capable of performing such a task, comprising: 
a first part (Fig. 1, #46) and a second part (Fig. 1, #10) and a naturally derived material.

Heyl does not teach:
comprising a naturally derived material.

However, Francis, in a similar field of endeavor, a system for manufacturing a cutting edge device, teaches:
comprising a naturally derived material ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Heyl to incorporate the teachings of Francis and include a naturally derived material. The purpose, as stated by Francis, being that these are suitable polymeric solutions or ingredients ([0056]).

Regarding claim 2, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 1, which claim 2 depends on. Heyl further teaches:
wherein one of said parts comprises a cylindrical shape (Fig. 1, #46).

Regarding claim 3, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 1, which claim 3 depends on. Heyl further teaches:
wherein said first part is a plunger structure ([0039] – [0042]; Fig. 1, #46 and #48).	

Regarding claim 4, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 1, which claim 4 depends on. Heyl further teaches:
wherein said second part is a cavity structure ([0036]; Fig. 1, #20).	

Regarding claim 5, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 3, which claim 5 depends on. Heyl further teaches:
wherein said plunger structure further comprises a plunger element and a plunger body ([0039] – [0042]; Fig. 1, #46 and #48).	

Regarding claim 6, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 5, which claim 6 depends on. Heyl further teaches:
wherein said plunger structure further comprises a relief portion ([0039] – [0040]; Fig. 1, #52).	

Regarding claim 7, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 6, which claim 7 depends on. Heyl further teaches:
wherein said relief portion is disposed between said plunger body and said plunger element ([0039] – [0040]; Fig. 1, #46, #48, and  #52).

Regarding claim 8, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 7, which claim 8 depends on. Heyl further teaches:
wherein said relief portion provides a point or line contact between a plunger structure and a cavity structure to mold said naturally derived material into a cutting-edge structure ([0039] – [0040]; Fig. 1, #20, #48, and #52).

Regarding claim 9, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 3, which claim 9 depends on. Heyl further teaches:
wherein said plunger structure further comprises an angled portion ([0039] – [0042]; Fig. 1, #46, #48, #54).

Regarding claim 10, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 3, which claim 10 depends on. Heyl further teaches:
wherein at least a portion of said plunger structure comprises a cylindrical shape ([0039] – [0042]; Fig. 1, #46, #48).

Regarding claim 13, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 4, which claim 13 depends on. Heyl further teaches:
wherein said cavity structure comprises an aperture ([0036] – [0037] and [0042]; Fig. 1, #30).

Regarding claim 14, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 13, which claim 14 depends on. Heyl further teaches:
wherein said aperture extends through the cavity structure ([0036] – [0037] and [0042]; Fig. 1, #30).

Regarding claim 15, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 13, which claim 15 depends on. Heyl further teaches:
wherein said cavity comprises a circular shape ([0036]; Fig. 1, #20).

Regarding claim 16, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 4, which claim 16 depends on. Heyl further teaches:
wherein said cavity structure comprises angled surfaces ([0036]; Fig. 1, #20).

Claim 11 and 17 are rejected under 35 U.S.C. 103 as obvious over Heyl (DE1157767) in view of Francis (US-20180333898), as applied to claims 3 and 1 above, respectively, and further in view of Johnson (U.S. Patent No. 3499188)  using the applicant provided original document and translation.
Regarding claim 11, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 3, which claim 11 depends on, but does not explicitly teach the plunger structure comprising a specific material, however, Johnson, in a similar field of endeavor, a system for manufacturing devices using a plunger, teaches:
wherein said plunger structure comprises one or more lubricious materials, one or more plastic materials, one or more metals, or any combinations thereof (Col. 4, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger of Heyl in view of Francis to incorporate the teachings of Johnson and have it comprise a lubricious material. The purpose, as stated by Johnson, being that it has a low frictional characteristic (Col. 4, lines 22-23).

Regarding claim 17, Heyl or alternatively Heyl in view of Francis teaches the limitations of claim 1, which claim 17 depends on, but does not explicitly teach one of the portions comprising a specific material, however, Johnson, in a similar field of endeavor, a system for manufacturing devices using a plunger, teaches:
wherein said first portion, said second portion, or both said first portion and second portion comprise one or more lubricious materials, one or more plastic materials, one or more metals, or any combinations thereof (Col. 4, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the parts of Heyl in view of Francis to incorporate the teachings of Johnson and have it comprise a lubricious material. The purpose, as stated by Johnson, being that it has a low frictional characteristic (Col. 4, lines 22-23).

Claim 12 and 18 are rejected under 35 U.S.C. 103 as obvious over Heyl (DE1157767) in view of Francis (US-20180333898) and Johnson (U.S. Patent No. 3499188), as applied to claims 11 and 17 above, respectively, and further in view of Bruening (US-20070087078), using the applicant provided original document and translation, and the attached original document.
Regarding claim 12, Heyl in view of Johnson or alternatively Heyl in view of Francis and Johnson teaches the limitations of claim 11, which claim 12 depends on, but does not teach the plunger comprising Teflon, however, Bruening, in a similar field of endeavor, a molding system using a plunger, teaches:
wherein said lubricious material comprises Teflon ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger of Heyl in view of Francis and Johnson to incorporate the teachings of Bruening and have it comprise Teflon. The purpose, as stated by Bruening, being that the frictional forces that occur during the displacement of the plunger can be minimized by using materials that are less rigid than the material of the molding tool ([0029]).

Regarding claim 18, Heyl in view of Johnson or alternatively Heyl in view of Francis and Johnson teaches the limitations of claim 17, which claim 18 depends on, but does not teach the plunger comprising Teflon, however, Bruening, in a similar field of endeavor, a molding system using a plunger, teaches:
wherein said lubricious material comprises Teflon ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the parts of Heyl in view of Francis and Johnson to incorporate the teachings of Bruening and have it comprise Teflon. The purpose, as stated by Bruening, being that the frictional forces that occur during the displacement of the plunger can be minimized by using materials that are less rigid than the material of the molding tool ([0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748